IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NRG ENERGY, INC.,                            :   No. 359 MAL 2020
                                             :
                   Petitioner                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
PENNSYLVANIA PUBLIC UTILITY                  :
COMMISSION,                                  :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 19th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.